Citation Nr: 1754862	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  16-60 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for insomnia.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

3.  Entitlement to an increase in the 20 percent disability evaluation assigned for service connected degenerative joint disease of the lumbar spine.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

P. Yoffe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1989 to April 1993 in the U.S. Army as a petroleum supply specialist with service in Southwest Asia.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2014 decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Milwaukee, Wisconsin.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to an increase in the 20 percent disability evaluation assigned for service connected degenerative joint disease of the lumbar spine. is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's insomnia is a symptom of his service-connected adjustment/anxiety disorder and fibromyalgia.

2.  The Veteran's service connected disabilities are not shown to render him unable to secure and follow all forms of substantially gainful employment.


CONCLUSIONS OF LAW

1.  Insomnia, as a separate ratable entity, was not incurred in or aggravated by service and is not proximately due to or the result of a service connected disease or injury.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2017).

2.  The criteria for TDIU have not been met.  38 U.S.C. § 1155 (2012);  38 C.F.R. §§ 3.102, 3.340, 4.16, 4.25 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veteran and his representative have not raised any argument(s) with respect to the adequacy of notice and assistance.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Therefore, the appeal may be considered on the merits.

Service Connection

The Veteran contends that he has insomnia that is related to service and he is entitled to compensation for insomnia as a separate disability.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C. § 1110, 1131 (2014). 

To establish a right to compensation, a Veteran must show: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Insomnia

The Veteran is service-connected for adjustment/anxiety disorder currently evaluated as 50 percent disabling, and fibromyalgia, currently evaluated at 40 percent disabling.

After service, the Veteran's medical records and examinations show treatment for sleep impairment associated with both his service-connected adjustment/anxiety disorder and fibromyalgia.  Shortly after the Veteran left service, in a July 1993 special neurological examination, the examiner reported that a Minnesota Multiphasic Personality Inventory (MMPI) showed "anxiety and depression with complaints of, being tense, worried, having sleep problems, being over reactive, to security threats, despondent, hopeless, and ambivalent."  VA and private treatment records dating back to when the Veteran left service in 1993 and continuing to January 2017 report continual problems with sleep, fatigue, and other related issues and reports the Veteran takes medication for sleep. 

In October 1998, July 2005, September 2005, and May 2008 VA mental disorder examinations, VA examiners noted that the Veteran reported difficulty with sleep/chronic sleep impairment, including sleeping 2-4 hours a night, resulting in fatigue.  A July 2013 Mental Disorder Disability Benefits Questionnaire (DBQ) indicated the Veteran had chronic sleep impairment as a symptom of his adjustment/anxiety disorder.  

Additionally, a January 2017 VA Fibromyalgia DBQ noted sleep disturbances and fatigue as attributable to fibromyalgia.  The Veteran himself confirmed that insomnia "directly relates to the fibromyalgia."  See December 2016 Correspondence; see also March 2017 Notice of Disagreement ("[I]nsomnia . . . is a part of my fibromyalgia condition.").

The Veteran and the individuals who submitted statements (to include his wife, co-workers, and others) regarding the Veteran's fatigue and sleep issues are competent to report that he has sleep problems (insomnia) and the Board acknowledges that the Veteran has sleep impairment symptoms.  However, the Board finds that based upon the medical evidence of record, these are a symptom of his mental health disorder and fibromyalgia.  

The VA has identified adjustment/anxiety disorder and fibromyalgia as service connected disabilities and has accordingly granted service connection.  The criteria for evaluating adjustment/anxiety disorder specifically contemplate chronic sleep impairment; indeed the evaluation already contemplates sleep difficulties.  See 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.  The criteria for fibromyalgia, at the 40 percent rating, likewise contemplate "sleep disturbance."  See 38 C.F.R. § 4.71a, Diagnostic Code 5025.  To separately compensate the Veteran for sleeping difficulties would violate the rule against pyramiding.  See 38 C.F.R. § 4.14 (providing that the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited).  

The preponderance of the evidence indicates that the Veteran's sleeping difficulties are not a separate disability, but a symptom attributable to his service-connected anxiety and/or fibromyalgia, which his current ratings contemplate.  Therefore, service connection cannot be granted for insomnia as a separate disability.  For these reasons, the Board finds that service connection for insomnia is not warranted.  

TDIU

The Veteran contends that his service connected disabilities (various tinea and pseudofolliculitis barbae, and urticarial (hereinafter skin disorder), adjustment/anxiety disorder, fibromyalgia, lumbar spine degenerative joint disease, radiculopathy of the right lower extremity, and right knee patellofemoral syndrome/retropatellar pain syndrome) render him unemployable.

TDIU can be awarded where the scheduler rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R § 4.16.  Provided that if there is only one disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  Id. 

TDIU can be awarded where the schedular rating is less than total but when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R § 4.16.  

The Veteran meets the schedular requirements, having a combined rating at 90 percent and three disabilities, namely skin disorder, adjustment/anxiety disorder, and fibromyalgia, rated at 40 percent or higher.

The Veteran was last employed sometime in 2004 or 2005; the various documents of evidence do not clearly state an exact date.  In September 2013, the Veteran submitted a VA form showing that he last worked in June 2004 as a mail processing clerk at the U.S. Post Office.  However, the Veteran's Social Security Administration (SSA) records state the Veteran last worked in March 2005, as does a December 2014 Report of General Information.  In a RO hearing in January 2008, the Veteran stated he last worked in June 2005.  In any case, the Veteran asserts he stopped working sometime in 2004 or 2005.  

Likewise, the records are not completely consistent with what caused the Veteran to leave his last job.  Private and U.S. Postal Service treatment records from 2002-2004 report injuries to right shoulder, involving the rotator cuff impingent.  See also January 2004 lay statement from Veteran ("My supervisor sent me to emergency for my right shoulder . . . The problem still existed upon return to work so I sought medical advi[c]e from a private doctor who ordered [X]-rays and a MRI.  I was told that I had an abnormal growth on my right shoulder and that I had tendonitis and problems with my rotator cuff.").  There are likewise notations that a right shoulder injury was "secondary to 'cyst.'"  According to an Office of Personnel Management record dated May 2004, the Veteran was retired due to unspecified disability. 

Later VA treatment records gave conflicted reports of what caused the Veteran to cease working.  March and September 2004 VA treatment records reported that the Veteran was not working due to "joint pain."  See also January 2008 RO hearing (ceased working due to "my joint pain started getting worse and worse").  In August 2004, the Veteran submitted his first application for compensation based on unemployability.  It noted issues with joint pain in shoulder, hips, and knees.  A June 2006 VA mental health RN outpatient note reported a "work-related injury" caused him to lose his job.  A May 2008 VA treatment record report "he retired from his job after the onset of neck pain," and he started having neck pain "gradually with no correlating event about 3 years ago and got worse with activity, especially at work."  He then developed numbness and tingling in his hands, diagnosed as carpal tunnel syndrome.  A February 2014 mental health note reported the Veteran "did work for the post office but has been disabled since 2005 due to severe arthritis of hips, shoulders, etc."  

The Veteran is not service connected for cysts, a right shoulder injury/rotator cuff impingement, "joint pain," or a cervical spine or neck disability.  The Veteran has a noncompensable rating for his right knee.  As noted below, his knee disability only limits his ability to walk upstairs or walk distances.  The Veteran has claimed, and he stated to medical professionals who noted as such in later treatment records, that he left work partly due to a service-connected disability - namely, his knee.  However, the medical records from that time state the Veteran stopped working due to an injury of the right shoulder, possibly secondary to a cyst.

VA treatment records from 2004 onwards report numerous issues, many unrelated to service.  For example, an August 2013 VA treatment records report that the Veteran was noted to have a history of back, knee, hip, and joint pain, as well as a bulging disc.  The Veteran reports that his pain seemingly worsened and was aggravated by prolonged sitting, yardwork, brushing teeth, his sleeping position, sneezing/coughing, and lifting objects.  The Veteran also had discomfort with walking/standing.  July 2014 VA treatment records report pain of the neck radiating to the shoulders, arms, and lower back, starting on left side of the neck three months prior with right side of the neck and back for 10 years.  The Veteran also had muscle weakness due to viral myositis.  The Veteran apparently was in a car crash, which caused increased radiating pain.  Private treatment records during the same time also report issues with neck, low back, and knee pain, including "labored movement."

The Veteran had several VA examinations and employment-related notations regarding employment.  The Board will not note where every disability was stated to not effect employment, but only where service-connected disabilities were reported to have at least some effect on employment or where the disabilities have a high rating.  

A July 2005 VA mental disorders examination noted issue with sleeping, but his speech was clear, relevant, and logical, without confusion, disorientation, hallucinations, or delusions.  His memory was grossly intact.  The Examiner noted that the disability retirement from the post office was based entirely on a rotator cuff injury, and with no mention of psychiatric issues in his claim against the U. S. Post Office. The examiner stated that the Veteran's adjustment/anxiety disorder did not affect his ability to function in a work environment.  A September 2005 VA mental disorders examination was the same as the July 2005 examination, with the Veteran reporting issue with memory and concentration, but the examiner could not identify any difficulties and stated that his adjustment/anxiety disorder did not render him unemployable.  A February 2007 VA mental disorders examination found the same as the prior two examinations, with linear thought process, good attention and concentration (no gross deficits in memory or other cognitive functions), and generally presented an insightful and coherent history, but with a theme of persecution and victimization regarding his work history.  

A September 2007 VA mental health neuropsychological assessment revealed no impairment in any area of cognition.  

A May 2008 VA mental disorders examination reported increasing joint aches, that sometimes made it difficult to move, a preference to be alone, but normal thought process and content appropriate, coherent thoughts, and goal directed.  Long term memory was noted to be grossly intact, with fair recall of information and vocabulary.

A July 2013 VA examination found mild memory loss, forgetting names, direction, or recent events and chronic sleep impairment, as well as suspiciousness and relationship issues.  Examiner noted he retired due to arthritis of the shoulder and did not discuss impact on ability to work by a mental health disorder.

A July 2013 back VA examination stated the Veteran's back did not keep him from working. 

A May 2014 VA social work outpatient note reported the Veteran left the house to fish and attend sporting events and was "currently unemployed due to his anxiety."

A June 2014 SSA decision determined that the Veteran was not disabled under SSA rules.  The Veteran had listed four issues as limiting his ability to work were degenerative right shoulder, neck, low back, knee arthritis; a bulging disc; severe insomnia, and anxiety.  The disability determination for SSA purposes listed the primary diagnosis as "disorders of the back" and secondary as "affective disorders."  The SSA determination was based on private and VA records dated through May 2014.

A June 2014 VA mental disorders DBQ noted the Veteran "continues to attend Brewers games, works out, although he had recent outpatient back surgery at
[a private hospital], and enjoys fishing."  The same DBQ noted the Veteran is "unable to work because of orthopedic problems for which he receives 'unemployment disability' since 2005, when he retired from the [P]ost [O]ffice."  The examiner also reported that the Veteran:

Continues to manage his rental properties and is intending to sell them on land contract because his . . . orthopedic problems impede him from doing the repair work and upkeep necessary.  He stated that he would like to return to school and has completed all but about 35 credits towards a degree in physical education.  He recently contacted the admissions office at UW-M and they told him that that major it is no longer available.  He would have to start all over again.  He stated that he is unable to do this because of his poor attention, concentration, and memory.

The examiner noted that the Veteran reported impairment of sustained attention and memory, but "when talking about his properties and potential foreclosure of his home, he was very precise in his history and knowledge of the ongoing issues.  He also recalled his medications and his mental health appointments without difficulty."  His attention, concentration, and receptive language were intact and insight and judgement appeared to be adequate.  The examiner reported that the Veteran was able to do his own cooking, cleaning, laundry, and errands.  His "orthopedic problems" limited his ability to do yardwork, but he had "no impairment in activities of daily living or instrumental activities of daily living except for physical restrictions imposed by orthopedic problems.  The adjustment disorder does not impair him and does not render him unemployable in any capacity." 

The examiner undertook neuropsychometric testing and noted the Veteran had "no impairment in sustained attention or concentration.  There is no consistent impairment in new learning . . .  As stated above insomnia cannot be diagnosed unless the patient adheres to an acceptable sleep hygiene schedule, which he does not."

A June 2014 VA Knee and Lower Leg DBQ reported the Veteran's thoracolumbar spine affected his ability to work and noted the Veteran "retired 2005 USPS, not working since that time.  Back brace used for yardwork, back pain with stairs, back pain at night."  The Veteran's knee and lower leg were reported to affect his ability to work as it "[l]imits stairs and distance walking."  The Veteran was able to work out.

A July 2014 VA treatment record reported the Veteran retired due to "shoulder cysts."

The Veteran, on an undated VA Form 9 received in December 2016, noted that had property investment income at some point during the appeal and had hired people to maintain the properties and received some income from them, but had sold most of the properties at a loss due to market conditions, but continued to own a family property, his home, and a shared property with an ex-wife who received all the income after expenses.  As explained below, the Veteran is able to have gainful employment.  Therefore, the fact that he received income at some point, apparently because of investment properties that he did not run, is not significant for a finding of TDIU.

The Veteran had a VA examination for fibromyalgia in January 2017.  The examiner stated the Veteran "states he could no longer work due to his chronic pain and other fibromyalgia symptoms."  However, the examiner noted that the "[V]eteran is able to do all basic and most instrumental activities of daily living independently, including all self cares, light chores, lawn care, light snow removal, driving, and managing his own financial affairs."

There are a variety of lay statements submitted by friends and family giving different reasons for the Veteran's inability to work.  For example, a February 2013 lay statements submitted by the Veteran's wife state his "reason for early retirement" was because of "cists removed from his forehead, throat, and the cist on his right shoulder."  The Veteran is not service conducted for cists or forehead tumors.  A February 2013 lay statement, from his daughter, stating he cannot work do to arthritis (which caused him to retire from the U.S. Postal Service), lower back pain, tiredness, and anxiety related mood swings.  There are other lay statements submitted by friends and co-workers describing pain, fatigue, sleep issues, anxiety, and other issues affecting his ability to function.

The Veteran recently had financial difficulties, which the Veteran and his representative contend show that he is unable to work.  The Veteran's representative stated, in the October 2017 Informal Hearing Presentation (IHP):

The Veteran's claim has been advanced on the docket due to financial hardship and clearly is unsuccessful in turning an adequate income from the rental properties - as were most Americans after the housing crash of 2008 which largely effected rental properties which lost their values due to the increase and abundant foreclosures from poor loans or the financial collapse of the economy resulting in layoffs. 

In support of this statement, the representative submitted two documents, a March 2017 letter law firm  reporting the City of Milwaukee is suing the Veteran for tax delinquencies and a December 2016 U.S. bankruptcy court order stating the Veteran to pay a monthly sum to Chapter 13 Trustee.  A Chapter 13 bankruptcy, or any bankruptcy, is not relevant to the Veteran's ability to maintain gainful employment.  It is possible for a person to be indebted to the point of requiring to declare bankruptcy and still be able to maintain gainful employment.  This is likewise true of a tax delinquency and, therefore, this fact is not particularly relevant to a claim for TDIU, even if indicative of financial hardship.  As to a Chapter 13 bankruptcy specifically, this type of bankruptcy is a reorganization and not a liquidation (Chapter 7), it would appear that the Veteran has sufficient income to pay back at least some of his debts.  Therefore, the Veteran's representative suggestion that the Veteran should not be considered gainfully employed, based on financial troubles is irrelevant to the claim.

Put simply, the Veteran has not established that he is unable to sustain substantial gainful employment due to service connected disabilities.  While lay statements are competent to report what is lay observable (i.e., for TDIU, that the lay person witnessed that the Veteran has difficulty due to a disability or the Veteran told the lay person that his health issues cause him to be unemployed).  However, the lay statements that have been submitted to support the Veteran's claim are inconsistent with each other, attributing his inability to work to a variety of disabilities, some related to service and some not, and contradict the medical evidence of record.  Therefore, they are not credible and are entitled to low probative value.

In contrast, medical records indicate that the Veteran has pain and other issues, but not to the extent that he would be unable to maintain employment.  While the Board acknowledges the Veteran's service-connected disabilities have had some effect on his occupational functioning, the preponderance of the evidence does not support his contentions that his service-connected disabilities precluded his participation in all forms of substantially gainful employment.  The assigned respective evaluations for his service-connected disabilities are intended to reflect the occupational impairment of his disabilities.  See 38 C.F.R. § 4.10. 

The Board has considered the Veteran's statements, as well as the statements submitted by other lay persons, regarding his ongoing symptoms and the impact these have on his employability.  In particular, the Veteran has orthopedic issues, some of which are service connected, as well as related pain which causes difficulty in some ability to function, such as with prolonged standing and other physical limitations described above.  Additionally, the Veteran has stated he has memory and fibromyalgia disabilities which affect his ability to function.  See, e.g., December 2016 correspondence.  

The Board also acknowledges the Veteran states he has not employed for over a decade - although, the Veteran maintained a business managing properties for some time after he left the U.S. Post Office.  However, the Veteran has been found by multiple medical professionals to have good attention, concentration, recall, and judgment and otherwise to have relatively normal cognitive functioning.  The Veteran was described as being able to leave the house, attended events outside the house, able to operate a vehicle, and has not been found to be unemployable as a result of a disability due to service during multiple examinations.  

The Veteran stated he had an interest in returning to school to finish a degree.  For some unstated reason, he said he did not believe he had the concentration or mental ability to start a new degree program, as opposed to finishing a degree he had already started.  This is at least somewhat suggestive that he believed he could finish his college degree and presumably work in his field of study.  

There is no indication that he is unable to communicate, use a computer, or do other required activities for sedentary work.  Therefore, despite the statements made by others that the Veteran and by the Veteran that he could not work (either due to a service-connected or non-service connected disability), the more probative evidence of record is against the claim.  The Board has afforded great probative value to the opinions of the VA medical professionals who examined the Veteran and thoroughly reviewed the claims file and gave descriptions of limitations of physical and psychological issues on the Veteran. 

Further, all of the VA examination reports and treatment records clearly indicate the Veteran's service-connected disabilities resulted in some as opposed to total occupational impairment.  The preponderance of the evidence does not support the Veteran's contentions that his service-connected disabilities have precluded his participation in any form of substantially gainful employment.  Therefore, a grant of TDIU is not warranted.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C. § 5107(b); Gilbert, 1 Vet. App. 49.


ORDER

Entitlement to service connection for insomnia is denied.

Entitlement to TDIU is denied.


REMAND

During the pendency of the appeal and following the most recent VA examination, the United States Court of Appeals for Veterans Claims (Court) held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  38 C.F.R. § 4.59 (2017) states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  As such, pursuant to Correia, an adequate VA joints examination must, wherever possible, include range of motion testing on active and passive motion and in weight-bearing and nonweight-bearing conditions and, where possible, on the opposite joint.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA examination for his lumbar spine.  The claims folder must be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  

Please emphasize to the VA examiner that weight-bearing, and nonweight-bearing, passive and active range of motion testing must be performed for the Veteran's lumbar spine, including the results following repetitive motion testing and whether there is any functional loss. 

The examiner should be asked to note any additional functional loss, including in terms of additional degrees of limitation of motion (to the extent feasible) due to any weakened movement, excess fatigability, incoordination, or pain on use.

If flare-ups are noted, the examiner should likewise be asked to note any additional functional limitation resulting from flare-ups, including in terms of any additional degrees of limitation of motion (to the extent feasible).  

2.  Obtain any outstanding pertinent VA treatment records and associate any records received with the electronic claims file.

3.  Readjudicate the claims in light of all the evidence.  If the benefits sought remain denied, the AOJ should provide the Veteran and his representative a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
MICHAEL A. PAPPAS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


